Exhibit 10.2

 

LONG TERM INCENTIVE COMPENSATION AGREEMENT

 

--------------------------------------------------------------------------------

 

This Long Term Incentive Compensation Agreement is entered into as of January 1,
2015 by and between DCP Holding Company, an Ohio corporation, with its principal
offices at 100 Crowne Point Place, Cincinnati, Ohio 45241 ("Company"), and
Robert C. Hodgkins, Jr. ("Employee").

 

2015 ANNUAL LONG TERM INCENTIVE BONUS DETAIL

 

A.     Restricted Share Unit (“RSU”) Award – Retention Based

The stock award for DCP’s Vice President and CFO is authorized under the “DCP
Holding Company Amended and Restated 2006 Dental Care Plus Management Equity
Incentive Plan” (the “Management Incentive Plan”) and is subject to the “Dental
Care Plus and DCP Holding Company Deferred Compensation Plan”. Stock RSU’s are
awarded in an amount equal to five percent (5%) of base salary and is considered
“Long Term” as it vests incrementally over four years, 10% on December 31 of the
first year, 20% at the end of the second year, 30% at the end of the third year
and 40% at the end of the fourth year. There are no performance targets other
than longevity with the Company.

 

RSU AWARD BASED ON 5% OF BASE SALARY OF $247,775.00          13 RSUs

 

B.     Cash Award – Performance Based

The Long Term Cash Incentive is a bonus designed to motivate the Vice President
and CFO to achieve long term success for the company as well as assist in the
retention of the Vice President and CFO over time. Long Term Incentive bonus
compensation is based on one criteria, “Adjusted Book Value of Common Shares and
Shareholders’ Equity” and it is based on achieving growth of this book value
over a period of three years, January 1, 2015 through December 31, 2017.

 

BOOK VALUE OF COMMON STOCK

(12/31/2014 BOOK VALUE = $8,664,833)

 

Level

Definition

3 Year Ave.

Adjusted Book Value 12/31/2017

Cash

Threshold

5% of Base

10%

$ 11,532,893

$12,389.00

Target

15% of Base

12%

$ 12,173,466

$37,166.00

Stretch

25% of Base

14%

$ 12,837,331

$61,944.00

Maximum

45% of Base

16%

$ 13,524,903

$111,499.00

 

Notes:

 

1.

“Adjusted Book Value of Common Shares and Shareholders’ Equity ” shall mean the
value of all classes of Common Shares, as shown on the audited financial
statements of the Company; increased by the sum of: (a) the aggregate amount of
all withhold return payment or similar payments authorized by the Board of
Directors, adjusted for the standard federal tax rate, to the extent such
payments were treated as an expense in determining Net Income for any year, plus
(b) the aggregate amount of all dividends on all classes of Common Stock, to the
extent that such dividends were taken into account in determining the “Book
Value of Common Shares and Shareholders’ Equity."

 

2.

If performance is under Threshold Level, no Long Term Incentive bonus is paid.

 

3.

No additional bonus is paid for performing beyond Maximum Level.

 

4.

Actual bonus paid is calculated and paid on a continuum between any two
performance levels.

 

5.

With Board of Director approval, a new multi-year performance measurement period
begins each new year.

 

6.

In the event of a Change of Control, as defined in the Management Equity
Incentive Plan, the Adjusted Book Value of Common Shares and Shareholders’
Equity as of December 31, 2017 shall be deemed to be the portion of the
Enterprise Value of the Company, as defined in Article Fourth, Section
8(h)(ii)(C) of the Company’s Amended Articles of Incorporation allocated to the
Common Shares and Shareholders’ Equity, as of the date on which the Change of
Control occurs and the long term incentive bonus shall be determined as of that
date and paid within thirty (30) days thereafter.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have hereunto set their hands effective as of
the date first above written.

 

EMPLOYEE: Robert C. Hodgkins, Jr.

 

 

By: /s/ Robert C. Hodgkins, Jr.

             Robert C. Hodgkins, Jr. 

 

COMPANY: DCP Holding Company

 

 

By: /s/ Stephen T. Schuler, DMD

             Stephen T. Schuler, DMD

             Chairman of the Board

 

Date: May 14, 2015

___________________________

 

 

 

Date: May 14, 2015

 

 